Citation Nr: 0402758	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from December 1963 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for low back pain secondary 
to degenerative joint disease.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. § 
3.306(a) (2003).

The veteran is seeking service connection for low back pain 
secondary to degenerative joint disease.  Essentially, he 
contends that while in the service in Germany, he injured his 
lower back because he lifted boxes of 100 pounds of paper 
every day and that his currently diagnosed low back pain 
secondary to degenerative joint disease resulted from this 
injury.  He also asserts that his back "went out" during 
softball exercises on the parade ground.

The record indicates that when the veteran was examined for 
induction into service in November 1963, a back disorder was 
not reported and he was found qualified for active service.  
In May 1965 he was seen for complaints of lumbago after 
lifting weights, and a June 1965 record indicates he gave a 
history of treatment for a similar condition in 1961.  A back 
abnormality was not reported when the veteran was examined 
for separation in July 1965.  However, in April 2002, the 
veteran submitted a written statement from J.W.P., D.C., 
opining that the veteran's low back degeneration was at least 
twenty-five to thirty years old and that an exact origination 
time could not be determined.  Dr. J.W.P. stated that even if 
an original injury occurred prior to service, the evidence of 
severe pain in Germany showed that the condition was 
exacerbated while the veteran was on active duty.

Dr. J.W.P. further indicated that, since the November 1963 
entrance examination showed no evidence of a low back 
disorder, the veteran indeed did not suffer from a pre-
existing condition.  Even though a November 2002 report 
mentions a pre-service injury, since the entrance examination 
showed no such condition, Dr. J.W.P. opined that the in-
service injury was the initiation of the veteran's low back 
disorder.  Thus the Board believes that, in the interest of 
due process and fairness, the veteran should be afforded a VA 
examination to determine the etiology of any currently 
diagnosed back disorder.

In addition, 38 C.F.R. § 19.31(b)(1) (2003) requires initial 
RO review of any pertinent evidence before the Board may 
consider it.  Dr. J.W.P.'s April 2002 letter provides a 
possible evidence of relationship between the veteran's in-
service injury and his current condition, and is therefore 
pertinent to the case.  Consequently, since the RO did not 
review the April 2002 letter, the veteran did not submit a 
waiver of RO review, and Dr. J.W.P's letter is pertinent to 
the veteran's claim, the Board finds that a remand of this 
appeal is required.

The Board observes that some of the appellant's service 
medical records (SMRs) may be missing.  In his April 2003 
substantive appeal, the veteran indicated that he was 
hospitalized in February 1964.  The veteran's SMRs reflect 
treatment at DeWitt Army Hospital in February 1964 and May 
1964.  The May 1964 clinical entry indicates the veteran was 
hospitalized for one week due to laryngitis, while the 
February 1964 entry contains no additional treatment 
information.  However, the records of those hospitalizations 
are not in the claims file.  The veteran requested that the 
RO obtain the records, but it does not appear that this was 
attempted.  The Board believes efforts should be made by the 
RO to obtain the specified SMRs from the National Personnel 
Records Center (NPRC) or, if necessary, by contacting the 
identified facility.  See 38 U.S.C. § 5103A.

In his June 2002 Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA Form 
21-4142), the veteran indicated that S.M., M.D., treated him 
in June 1978 for a low back problem.  The veteran submitted a 
written authorization for the RO to obtain medical records 
for this treatment.  However, it does not appear that the RO 
requested this information.  As noted above, the VCAA 
requires VA to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Therefore, the Board 
believes the RO must make efforts to obtain medical treatment 
records from Dr. S.M.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should take all appropriate action 
to obtain a copy of all medical records for 
the veteran's hospitalizations in 1964 at the 
DeWitt Army Hospital in Fort Belvoir, 
Virginia, including, but not limited to, 
requesting the clinical and hospital records 
regarding the appellant from the NPRC and, if 
necessary, directly contacting the DeWitt Army 
Hospital facility to determine where treatment 
records dated from 1964 regarding the veteran 
are currently stored.  In the event that the 
RO is advised that the appellant's 
hospitalization records are located in a place 
other than the NPRC, then the RO should take 
all appropriate action to obtain a copy of 
those records and associate them with the 
claims file.  All requests for records and 
responses received should be associated with 
the claims file.

3.  The RO should contact Dr. Sam Morgan, 1700 
Commerce Street, Dallas, Texas 75201 and 
request medical records regarding the 
veteran's treatment for a low back disorder in 
June 1978.  If successfully obtained, these 
records should be associated with the 
veteran's claims file.

4.  The veteran should be scheduled for an 
appropriate VA examination (e.g., orthopedic) 
to determine the current diagnosis and the 
etiology of any degenerative joint disease or 
other back disability found to be present.  
All indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner is requested to 
provide an opinion concerning the etiology of 
any low back disability found to be present, 
to include whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any currently diagnosed low back disability, 
to include degenerative joint disease was 
caused by military service, including findings 
noted in the veteran's service medical 
records, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  If, and only if, a 
degenerative joint disorder or other back 
disability is diagnosed, the examiner is 
requested to answer the following questions:  
(a) If the veteran has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?  (b) 
Taking into consideration the evidence 
incorporated in the May and June 1964 SMRs, 
when was the disability (or disabilities) 
incurred?  (c) If any disability was incurred 
before November 1963, was there an increase in 
disability, beyond the natural progress of the 
disorder, during the veteran's period of 
military duty?  The examiner is particularly 
requested to address the opinion expressed in 
the April 2003 written statement from Joseph 
W. Parrish, D.C.  A rationale should be 
provided for all opinions offered.  The 
veteran's claims file must be made available 
to the examiner prior to examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for low 
back pain secondary to degenerative joint 
disease.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the November 2002 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



